Title: To George Washington from Major General William Heath, 2 July 1780
From: Heath, William
To: Washington, George



Dear General—
Providence July 2d 1780 7 oClock P.M.

A few minutes since John Williams Esqr. formerly of Boston, arrived here in 35 days passage from L’Orient in France. He informs me that Count du Chaffault sail’d from France the 2d of May with 7 Sail of the Line 5 frigates and about 100 sail of transports having 10,000 on board—the Fleet has provisions for nine months for the whole of the troops and two millions of Crowns in Specie.
By what Mr Williams could learn in France if the fleet fell to the Northward they were to proceed to Halifax, a favorite object with our Allies—if to the Southward to Rhode Island—Our Allies are in the highest Spirits, and Mr Williams thinks will handle the Brittish Severely this Summer—that there was no talk of a Brittish fleet following that of our Allies. The Schooner in which Mr Williams came is about 90 Tons burthen, is Laden with Salt, Brandy & dry goods. The Continental Frigate Alliance was in France when Mr Williams left it and not likely to Sail Soon.
This afternoon Capt. Hopkins arrived here in 14 days from St Martins—about 9 days ago in Latitude 31° Longitude 66° he saw 6 sail of Large Ships Standing S.S.E. by the wind. Capt. Hopkins is of opinion these Ships were bound from Charlestown to the West Indies. before Capt. Hopkins sail’d it was reported and believed that about the 8th Ultimo, 12 Spanish Ships of the Line and 5 Frigates—and 4 french Ships of the Line with 12,000 Spanish Troops arrived at Guadaloupe. It was reported also that some Vessels which had arrived at St Eustatia had fallen in With the Fleet under Count du Chaffault Consisting of 13 sail of the Line. The grand french Fleet in the West Indies was at Martinico.
The packet for Congress herewith transmitted was brought by Mr Williams. I have the honor to be With the greatest respect Your Excellencys Most obedient Servt

W. Heath

